131 F.3d 146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Zyrone COOPER, Plaintiff-Appellant,v.Bruce BOFUS, Defendant,andLinda Wolf, the supervising manager;  Reshid Baig;  ArthurLund;  Pat Morrison;  James Shore;  Denny Croger;  DawnCola;  Tom Hatch;  Jason Kausshan;  Karla Jones;  TomKwiatkuwrkis, Defendants-Appellees.
No. 97-35678
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1997**Decided Nov. 21, 1997.

Appeal from the United States District Court for the Eastern District of Washington Fred L. Van Sickle, District Judge, Presiding
Before HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
VAN SICKLE.


3
Zyrone Cooper appeals pro se the district court's dismissal for lack of federal jurisdiction of his action alleging he was subjected to a pattern of harassment based on racial, religious and handicap discrimination in a federally subsidized housing complex.  Cooper's appeal is frivolous, and the district court did not err in dismissing his action.1


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Cooper's pending motions are denied